Case 19-05218-lrc           Doc 16   Filed 07/23/19 Entered 07/23/19 11:15:33   Desc Main
                                     Document      Page 1 of 3




                  IN THE UNITED STATES BANKRUPTCY COURT
                   FOR THE NORTHERN DISTRICT OF GEORGIA
                             ATLANTA DIVISION

IN RE:                    )                               CASE NO. 18-55697-LRC
                          )
CASSANDRA JOHNSON LANDRY, )                               CHAPTER 7
                          )
    Debtor.               )
                          )
                          )
CASSANDRA JOHNSON LANDRY, )
                          )
    Plaintiff,            )
                          )
v.                        )                               ADVERSARY
                          )                               PROCEEDING
H&R BLOCK MORTGAGE LLC,   )                               NO. 19-05218-LRC
MORTGAGE ELECTRONIC       )
SYSTEMS, OPTION ONE       )
MORTGAGE, OCWEN LOAN      )
SERVICING, LLC,           )
PHH MORTGAGE SERVICES,    )
AND DEUTSCHE BANK         )
NATIONAL TRUST COMPANY,   )
                          )
    Defendants.           )

                                     MOTION TO DISMISS

        Pursuant to Federal Rule of Civil Procedure 12(b)(6), Defendants Ocwen

Loan Servicing, LLC (“Ocwen”), Mortgage Electronic Registration Systems, Inc.

(“MERS”), PHH Mortgage Services (“PHH”), and Deutsche Bank National Trust

Company, as Trustee for HSI Asset Securitization Corporation Trust 2006-OPT2,


81084494v.1 0106987/00378
Case 19-05218-lrc           Doc 16     Filed 07/23/19 Entered 07/23/19 11:15:33     Desc Main
                                       Document      Page 2 of 3




Mortgage-Pass-Through                Certificates,   Series    2006-OPT2     (“Trustee”   and,

collectively with Ocwen, MERS, and PHH, for purposes of this Motion to Dismiss,

“Defendants”), by and through the undersigned counsel, hereby move this Court

for an order dismissing the above-styled adversary proceeding with prejudice for

the reasons set forth in the accompanying Memorandum of Law, along with the

attached exhibits.

        Dated: July 23, 2019.


                                                         LOCKE LORD LLP

                                                         /s/ John Michael Kearns
                                                         Elizabeth J. Campbell
                                                         Georgia Bar No. 349249
                                                         Email: ecampbell@lockelord.com
                                                         John Michael Kearns
                                                         Georgia Bar No. 142438
                                                         Email: john.kearns@lockelord.com
                                                         Terminus 200, Suite 1200
                                                         3333 Piedmont Road NE
                                                         Atlanta, GA 30305
                                                         (404) 870-4600
                                                         (404) 872-5547 (fax)

                                                         Attorneys for Ocwen Loan Servicing,
                                                         LLC, Mortgage Electronic
                                                         Registration Systems, Inc., PHH
                                                         Mortgage Services, and Deutsche
                                                         Bank National Trust Company, as
                                                         Trustee for HSI Asset Securitization
                                                         Corporation Trust 2006-OPT2,

                                                     2
81084494v.1 0106987/00378
Case 19-05218-lrc           Doc 16    Filed 07/23/19 Entered 07/23/19 11:15:33   Desc Main
                                      Document      Page 3 of 3




                                                     Mortgage-Pass-Through Certificates,
                                                     Series 2006-OPT2




                                CERTIFICATE OF SERVICE


     I hereby certify that on July 23, 2019, the foregoing MOTION TO
DISMISS was filed with the Court using the CM/ECF system, which will
automatically send notice of its filing to the following attorney of record:

                               Gary J. Toman
              WEINBERG, WHEELER, HUDGINS, GUNN & DIAL LLC
                      3344 Peachtree Rd. NE, Suite 2400
                             Atlanta, GA 30326
                            gtoman@wwhgd.com

   I further certify that on July 23, 2019, I served a copy of the foregoing
MOTION TO DISMISS via First Class U.S. Mail to:

                                     Cassandra Johnson Landry
                                     869 Natchez Valley Trace
                                        Grayson, GA 30017
                                          Pro Se Plaintiff


                                                     /s/ John Michael Kearns
                                                     John Michael Kearns
                                                     Georgia Bar No. 142438




                                                 3
81084494v.1 0106987/00378
